TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00734-CR


                              Brandy Carnell Valliant, Appellant

                                                 v.

                                  The State of Texas, Appellee


                 FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
           NO. CR2017-773, THE HONORABLE DON R. BURGESS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Brandy Carnell Valliant was found guilty by a jury of the offense of

aggravated robbery and was sentenced to twenty years’ imprisonment. See Tex. Penal Code

§ 29.03.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 86-87 (1988).

               Appellant’s counsel has represented to the Court that she has provided copies of

the motion and brief to appellant; advised appellant of his right to examine the appellate record

and file a pro se brief; and provided appellant with a form motion for pro se access to the appellate
record along with the mailing address of this Court. See Kelly v. Smith, 436 S.W.3d 313, 319-21

(Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. Appellant

requested access to the appellate record, and pursuant to this Court’s order, the clerk of the trial

court provided written verification to this Court that the record was provided to appellant. See

Kelly, 436 S.W.3d at 321. Upon appellant’s motion, the deadline to file appellant’s pro se

response was extended to October 23, 2019. To date, appellant has not filed a pro se response or

requested another extension of time to file a response.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The trial court’s judgment of conviction

is affirmed.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: December 20, 2019

Do Not Publish




                                                 2